Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 17, drawn to an optical film comprising a first optical stack disposed on, and spaced apart by one or more spacer layers from, a second optical stack, each optical stack comprising a plurality of polymeric interference layers reflecting and transmitting light primarily by optical interference in a same predetermined wavelength range extending at least from 450 to 600 nm, each spacer layer in the one or more spacer layers not reflecting or transmitting light primarily by optical interference, each optical stack having interference layers closer to the one or more spacer layers that reflect longer wavelengths and interference layers farther from the one or more spacer layers that reflect shorter wavelengths, wherein the first and second optical stacks and the one or more spacer layers are formed integrally with one and including further specifics drawn to the outermost first and second interference layers having respective first and second thicknesses, a difference between the first and second thicknesses being less than about 10 nm.
Group II, claim(s) 19, drawn to an optical film comprising a first optical stack disposed on, and spaced apart by one or more spacer layers from, a second optical stack, each optical stack comprising a plurality of polymeric interference layers reflecting and transmitting light primarily by optical interference in a same predetermined wavelength range extending at least from 450 to 600 nm, each spacer layer in the one or more spacer layers not reflecting or transmitting light primarily by optical interference, each optical stack having interference layers closer to the one or more spacer layers that reflect longer wavelengths and interference layers farther from the one or more spacer layers that reflect shorter wavelengths, wherein the first and second optical stacks and the one or more spacer layers are formed integrally with one another, and including further specifics drawn to a first and second prism, wherein a PBS is incorporated in an imaging system comprising a point source, a collimating optical lens for collimating light emitted by the point source, and an imaging optical lens having an f-number in a range of 4.5 to 5.5, with the optical film in the PBS receiving light from the imaging optical lens and reflecting the received light toward an image surface, the imaging system has a point spread function having a full width at 20% of maximum less than 33 micrometers or a full width at 15% of maximum less than 60 micrometers.
Group III, claim(s) 20 and 30, drawn to an optical film comprising a first optical stack disposed on, and spaced apart by one or more spacer layers from, a second and including further specifics drawn to a first and second prism, including the first optical stack facing the first prism, the second optical stack facing the second prism, the one or more space layers comprising a light absorbing linear polarizer such that when the PBS is incorporated in an imaging system where an image light entering the PBS, exits the PBS after being sequentially reflected by the first optical stack, transmitted by the optical film, and reflected by the second optical stack, the light absorbing linear polarizer absorbs at least 50% of image light scattered by at least one of the first and second optical stacks while absorbing less than 2% of the image light.
Group IV, claim(s) 21-22 and 32-33, drawn to an optical film comprising a first optical stack disposed on, and spaced apart by one or more spacer layers from, a second optical stack, each optical stack comprising a plurality of polymeric interference layers reflecting and transmitting light primarily by optical interference in a same predetermined wavelength range extending at least from 450 to 600 nm, each spacer layer in the one or more spacer layers not reflecting or transmitting light primarily by optical interference, each optical stack having interference layers closer to the one or and including further specifics drawn to defining an x-axis along the second polarization state, a y-axis along the first polarization state perpendicular to the x-axis, and a z-axis along a thickness direction of the optical film orthogonal to the x- and y-axes, wherein for each optical stack, the plurality of polymeric interference layers comprises a plurality of alternating first and second layers, each first and second layer having an index nx along the x-axis, an index ny along the y- axis, and an index nz along the z-axis, for each first layer an absolute value of a difference between ny and nz less than 0.008 and a difference between nx and ny greater than 0.2, for each second layer an absolute value of a difference between ny and nz less than 0.005, and a difference between nx of the first layer and nx of the second layer greater than 0.2.
Group V, claim(s) 24-25, drawn to an optical film, the optical film comprising a plurality of polymeric layers, each polymeric layer having an average thickness less than about 200 nm, the plurality of polymeric layers comprising first and second polymeric layers as the two polymeric layers in the plurality of polymeric layers farthest apart from each other, the first and second layers having respective first and second thicknesses, a difference between the first and second thicknesses being less than about 10 nm, and including further specifics drawn to defining an x-axis along the second polarization state, a y-axis along the first polarization state perpendicular to the x-axis, and a z-axis along a thickness direction of the optical film orthogonal to the x- and y-axes, wherein the plurality of polymeric layers comprise a plurality of alternating .
Group VI, claim(s) 26-28, drawn to an optical film, the optical film comprising a plurality of polymeric layers, each polymeric layer having an average thickness less than about 200 nm, the plurality of polymeric layers comprising first and second polymeric layers as the two polymeric layers in the plurality of polymeric layers farthest apart from each other, the first and second layers having respective first and second thicknesses, a difference between the first and second thicknesses being less than about 10 nm, and including further specifics drawn to first and second optical stacks spaced apart by one or more spacer layers, the first optical stack comprising a first plurality of layers in the plurality of polymeric layers, the second optical stack comprising a second plurality of layers in the plurality of polymeric layers, the first optical stack comprising the first polymeric layer, the second optical stack comprising the second polymeric layer.
Group VII, claim(s) 31, drawn to an optical film comprising a plurality of stacked first polymeric interference layers disposed on a plurality of stacked second polymeric interference layers, each first and second interference layers reflecting or transmitting light primarily by optical interference for at least one wavelength in a same predetermined wavelength range, an outermost first interference layer being the first and including further specifics drawn to an innermost first interference layer being the first interference layer closest to the plurality of stacked second interference layers, an innermost second interference layer being the second interference layer closest to the plurality of stacked first interference layers, the innermost first and second interference layers having optical thicknesses equal to one quarter of respective third and fourth wavelengths in the predetermined wavelength range, a difference between the third and fourth wavelengths being less than about 80 nm.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV and Groups V-VI lack unity of invention because the groups do not share the same or corresponding technical feature. For instance at least Groups I-IV include an optical film wherein the optical film includes a first optical stack disposed on, and spaced apart by one or more spacer layers from, a second optical stack, each optical stack comprising a plurality of polymeric interference layers reflecting and transmitting light primarily by optical interference in a same predetermined wavelength range extending at least from 450 to 600 nm, each spacer layer in the one or more 
Groups I-VII lack unity of invention because even though the inventions of these groups require the technical feature of Claims 16, 23 and/or 29 requiring an optical film including at least a plurality of polymeric interference layers, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 3610729 A (fig. 1, col. 2), US 4540623 A (col. 7, example 1), WO 02/084343 A1 (fig. 5, example 3, p.12), WO 2009/123928 A1 (pg. 12-13, table on pg. 23), US 2016/0109628 A1 (fig. 8) and/or WO 2005/081039 A1 (fig. 2) as set forth in the international search report for PCT/IB20018/058100, of record as cited in the IDS submitted by the Applicant on 6/4/2020.

Claims 16 and 29 link(s) inventions I-IV and VII, and claim 23 links inventions V-VI.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claims 16 and 29, or 23.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim(s) including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
It is noted that claim 18 will be examined with the election of any of Groups I, II, III, IV or VII.
As per M.P.E.P. 812.01, a telephone call was not made to Applicant's representative to request an oral election to the above restriction requirement because of the complexity of the restriction requirement, and/or because the Examiner knows from past experience than an election will not be made by telephone since applicants generally want the restriction in writing.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/21/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872